IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs May 13, 2014

          STATE OF TENNESSEE v. EMMANUEL BIBB HOUSTON

                  Appeal from the Circuit Court for Bedford County
                      No. 17467     Robert G. Crigler, Judge


                   No. M2013-01177-CCA-R3-CD Filed 06/04/2014


Appellant, Emmanuel Bibb Houston, stands convicted of especially aggravated kidnapping,
aggravated burglary, and facilitation of especially aggravated robbery. The trial court
imposed a total effective sentence of twenty-three years. On appeal, appellant argues that
the evidence was insufficient to support his conviction for especially aggravated kidnapping
and that his sentence was excessive. Following our review, we affirm the judgments of the
trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which J AMES C URWOOD W ITT, J R.,
and J OHN E VERETT W ILLIAMS, JJ., joined.

Christopher P. Westmoreland, Shelbyville, Tennessee, for the appellant, Emmanuel Bibb
Houston.

Robert E. Cooper, Jr., Attorney General and Reporter; Kyle Hixson, Assistant Attorney
General; Robert James Carter, District Attorney General; and Michael Randles, Assistant
District Attorney General, for the appellee, State of Tennessee.
                                               OPINION

                                                 I. Facts

       This case concerns the beating and robbery of the victim, Gregory Marlin, which
occurred between May 6 and May 7, 2012,1 and the burglary of his house. A Bedford County
grand jury indicted appellant for especially aggravated burglary, especially aggravated
robbery, and especially aggravated kidnapping for his part in the offenses. Other individuals
were charged separately for their involvement.

       At appellant’s trial, the victim testified about the length of time he had known each
person involved in the May 6-7, 2012 incident. He had known appellant and Deonta Twilley
for two years and had known Samantha Houston and Ericka Myrick for a “couple of weeks.”
He met Latorria McCord and Alicia Briane Jones on the day of the incident. On May 6,
2012, Ms. Houston, Ms. Myrick, Ms. McCord, and Ms. Jones were at his house, and they
were “just drinking, hanging out.” The victim’s cousin, Alton Smith, was also at the
apartment, and appellant had been there for a time. That evening, the victim and Mr. Smith
went to Nashville, and the women left his house.

        The victim returned home between 11:00 p.m. and 11:30 p.m. He invited the women
to return to his house, and Ms. Myrick, Ms. McCord, and Ms. Jones did so. The women had
not been at his house for more than thirty minutes before someone knocked on his door.
When he answered the door, he saw appellant, Mr. Twilley, and Ms. Houston. The victim
testified that appellant had a baseball bat but that he did not see the bat until appellant had
already entered the house. The victim further testified that appellant began accusing the
victim of talking about him and “saying s*** about [him].” The victim told him that he did
not know what appellant was talking about.

        The victim said that he and appellant exchanged words for a few seconds. Then,
appellant hit the victim with the bat twice on his side and once on the top of his head. The
blow to his head caused him to bleed. The victim testified that he “fell to the ground” and
that appellant pressed the bat to his neck. While he was pinned down by appellant, the victim
noticed Ms. Houston carrying a small flat-screen television that he kept in his bedroom. He
learned later that his cellular telephone and $800 were also taken from his house. The victim
stated that Mr. Twilley held a gun to the back of his neck. He recalled that appellant told Mr.
Twilley, “Go on and kill him.” Regarding the other people who had been in his house, the


        1
           When questioning the witnesses, the assistant district attorney general used the date “May 7” but
later stated that the offense occurred in the late hours of May 6 and early hours of May 7. The offense date
listed on the indictment is May 7, 2012.

                                                    -2-
victim said that he remembered seeing Ms. Myrick “standing over” him, watching what was
happening. He did not see Ms. Jones and Ms. McCord.

        The victim further said that appellant “hogtied” him with cords cut from the victim’s
two vacuum cleaners and with the victim’s belt. The victim did not know who had given
appellant the cords. According to the victim, appellant tied him up in the kitchen, and then,
appellant and Mr. Twilley carried him to the bathroom and threw him in. They shut the door
and left the house. The victim said that he heard his back door close, so he believed that he
was alone. He stated that he was able to free himself from the cords after thirty minutes and
that in order to free himself, he had to remove his shoes and break his belt. The victim said
that he went to his neighbor’s house to call the police. When the police arrived, he told them
appellant’s name and described his vehicle. The victim testified that he was in pain and
having difficulty breathing while he was talking to the police. An ambulance arrived and
transported him to a hospital.

        The victim testified that he stayed in the hospital for six days, after which time he left
against his doctor’s orders. He said that the wound on his head required ten stitches and that
at the time of trial, he had a visible scar from that wound. The victim testified that he also
had five broken ribs and a collapsed lung. He said that the pain from the incident lasted two
and a half to three months. The victim said that he did not give appellant permission to enter
his house and attack him nor did he give anyone permission to take his property. The victim
testified that he was afraid during the incident and believed that the men were going to kill
him.

        On cross-examination, the victim clarified the timeline of events. He said that
appellant hit him with the bat in his living room. He fell down, and he tried to get up and
run. He made it to his kitchen, where appellant jumped on him and held him down with the
bat pressed to his neck. The victim denied having made “any derogatory statements about”
appellant or “threatening statements” about appellant and Ms. Houston. He also denied
telling the police that marijuana had been stolen from his house.

        Shelbyville Police Sergeant Charles Merlo testified that he responded to the victim’s
house on May 7, 2012. When he first saw the victim, he noticed that the victim had a “large
severe laceration on the top of his head.” In addition, the victim “was having trouble
breathing” and appeared to be in pain. In the living room of the victim’s house, the cushions
from the furniture were on the floor, and a chair had been overturned. Sergeant Merlo
testified that there were small amounts of blood in the living room and the kitchen. There
“was quite a bit of blood” in the bathroom. Sergeant Merlo described the living area of the
victim’s house as “one big open room” with no division between the living room and the
kitchen. He found an electrical cord in the living area that appeared to have been cut from

                                               -3-
a vacuum cleaner found in the back bedroom. He also found a piece of a belt inside the
home and another piece outside. There was a cable cord attached to the wall in the victim’s
bedroom, but no television was attached. Sergeant Merlo testified that the victim told him
that appellant and Deonta Twilley were responsible for the attack and that appellant drove
a white Yukon Denali. Bedford County and surrounding counties were notified to “be on the
lookout for” the Denali, and appellant was stopped by law enforcement in Murfreesboro.
When he was stopped, Mr. Twilley, Ms. Houston, Ms. Myrick, Ms. McCord, and Ms. Jones
were also in the vehicle. Sergeant Merlo transported appellant and Mr. Twilley back to
Shelbyville.

        Ericka Myrick testified that when the victim and his cousin left for Nashville, she and
the rest of the group who had been at the victim’s house went to appellant’s house. While
they were there, someone told appellant that the victim had tried to take money that appellant
had left on a counter at the victim’s house. Someone also told appellant that the victim had
told Ms. Myrick that she should not “be messing with” appellant and that the victim called
appellant an “old a** n****r.” Ms. Myrick testified that appellant “was mad” and wanted
to retaliate against the victim. He told her that he “was going to scare the s*** out of” the
victim and take anything the victim had in his pockets.

         Ms. Myrick further testified that she, Ms. McCord, and Ms. Jones returned to the
victim’s house after he came back from Nashville. Within thirty to forty minutes of the
women’s arrival, appellant, Ms. Houston, and Mr. Twilley arrived at the victim’s house.
They knocked on the door, and the victim answered. Ms. Myrick said that the victim tried
to shake appellant’s hand but that appellant “pushed him back and said, [‘]I’m tired of you
talking s***.[’]” Ms. Myrick testified that the men scuffled and that appellant “pulled the bat
. . . from his waist” and began hitting the victim with it. Then, appellant held the victim
down using the bat. Ms. Myrick stated that Ms. Houston gave a gun to Ms. McCord, who
held the gun to the victim’s head and “told him [that] if he moved[,] she was going to blow
his brains out.” While this was happening, Ms. Houston was searching the victim’s house.
At some point, Ms. McCord and Ms. Jones left, and Ms. McCord took the gun with her. Ms.
Myrick said that a man named Antwan Dyer drove Ms. McCord and Ms. Jones to appellant’s
house. After they left, appellant asked where his gun was because he was going to kill the
victim. Ms. Myrick testified that she tried to get appellant to leave but that he would not
listen to her. She recalled seeing Ms. Houston enter the back bedroom with a kitchen knife
and return with a vacuum cleaner cord. Ms. Houston and appellant used the cord to tie the
victim’s hands and feet behind him. Ms. Myrick testified that Mr. Twilley stood over the
victim, holding the bat, while Ms. Houston and appellant were tying him up and that Mr.
Twilley told the victim not to move. Ms. Myrick went outside at some point, and when she
returned, the victim had been put in the bathroom.



                                              -4-
        Ms. Myrick testified that after the victim had been placed in the bathroom, all of them
(Mr. Twilley, Ms. Houston, Ms. Myrick, and appellant) left the victim’s house. Appellant
drove them to his house. Ms. Myrick recalled seeing him cleaning the bat while they were
at his house. Ms. McCord, Ms. Jones, and Mr. Dyer were also at appellant’s house, and Mr.
Dyer returned to appellant the gun that Ms. McCord had taken. According to Ms. Myrick,
all of the people involved decided to go to Ms. Houston’s house in Nashville, but they had
to pack clothes first. They met at Ms. Myrick’s house and began driving to Nashville in
appellant’s vehicle. Police officers stopped them in Murfreesboro. Ms. Myrick recalled
seeing the police pull a small television out of the vehicle, but she did not know how the
television came to be in the vehicle. On cross-examination, Ms. Myrick testified that she did
not see appellant actually take anything and that she did not hear him instruct Ms. Houston
to take the television, cellular telephone, or money. She heard appellant tell Ms. Houston to
look for the marijuana that he assumed the victim had in his residence.

        Dr. Kent Clark, a physician at Heritage Medical Center, testified that he treated the
victim for various injuries in May 2012. Dr. Clark said that the victim had multiple rib
fractures, two of which were “displaced fractures,” meaning that “pieces had splintered and
were displaced.” He opined that a bone fragment punctured the victim’s left lung, which
caused it to partially collapse. Related to the collapsing of the victim’s lung, Dr. Clark
diagnosed the victim with traumatic pneumothorax, a condition in which air escaping from
the lung is trapped in the chest and causes the lung to collapse. Dr. Clark explained that as
the trapped air increases, it will move other structures in the chest, including the heart and
the other lung. He said, “[A]t that stage, it becomes an immediate life-threatening situation.”
Dr. Clark described the pain associated with pneumothorax as “severe pleurisy-like pain.”
In addition, a person experiencing pneumothorax would have difficulty breathing. Dr. Clark
testified that the victim’s “degree of collapse was considered significant enough” to
necessitate a chest tube, the placement of which was a surgical procedure requiring local
anesthesia. The victim’s chest tube was inserted while he was in the emergency room. Dr.
Clark said that the victim developed pneumonia as a complication of his chest trauma. The
victim was also diagnosed with traumatic subcutaneous emphysema caused by the trapped
air in the victim’s chest leaking into the soft tissue of his neck.

        Regarding the victim’s rib fractures, Dr. Clark testified that such injuries are treated
with “adequate analgesics” and given time to heal. He said that rib fractures take six weeks
to heal, and in this case, the victim was given “a potent narcotic” for the pain associated with
the rib fractures. Dr. Clark stated that the pain continues during the recovery process but is
at its worst during the first seven to ten days. Dr. Clark also testified that the victim had a
“pretty significant scalp laceration” that was repaired in the emergency room. Dr. Clark
recalled that the victim reported that “three gentlemen [had come] into his home, beat him
with a baseball bat, and then left him tied to a chair.” However, during redirect examination,

                                              -5-
Dr. Clark stated that his written record of the victim’s history actually said that the victim
“was then bound and robbed” with no mention of a chair. Dr. Clark opined that the victim’s
injuries were consistent with being struck by a baseball bat. He said that not much force was
required to create the victim’s scalp laceration but “very significant force” was required to
cause the rib fractures. Dr. Clark said that the victim was discharged from the hospital on
May 12, 2012, but that he still had a fever and persistent pneumonia when he left.

        Kenneth Antwan Dyer testified that he had been at the victim’s house on an
unspecified date in May 2012. He also went to appellant’s house later that same day. While
at appellant’s house, he heard appellant say that “[h]e was going to beat [the victim] up.” He
went with appellant to the victim’s house, but he did not go inside. Mr. Dyer said that he saw
appellant put a baseball bat down his pants leg. Mr. Dyer stated that seeing appellant with
the baseball bat made him realize that he needed to leave, so he began walking home. Two
women, Ms. McCord and Ms. Jones, picked him up and drove him to his house. One of the
women asked him to retrieve a pistol from her car. He did so, and then he threw the pistol
behind an empty trailer. Later, when they decided to go to appellant’s house, he retrieved
the pistol again, and he gave it back to appellant.

        Shelbyville Police Detective Sergeant Brian Crews testified that he coordinated the
investigation in this case. He went to Murfreesboro when appellant’s vehicle was stopped
there. Detective Crews found a small flat-screen television inside appellant’s vehicle. When
Detective Crews showed the television to the victim, the victim identified it as the one taken
from his house. Detective Crews interviewed appellant after informing him of his Miranda
rights. Appellant told Detective Crews that “no one else was involved in this” and that he
took full responsibility. Appellant denied using a baseball bat or a firearm and “denied
personally taking the television.” When asked why the incident happened, appellant said that
“[w]ord on the street was that [the victim] had robbed [appellant],” that there was animosity
between appellant and the victim, and that “[i]t had to happen.” Detective Crews also
interviewed the other people who had been at the victim’s house, and their stories were not
consistent with appellant’s. Detective Crews testified that law enforcement never located the
bat nor the handgun used in the incident.

       On cross-examination, Detective Crews stated that he included the television and
marijuana in the arrest warrant for especially aggravated burglary because Ms. Houston had
confessed to taking marijuana she found in the victim’s home. He further stated that the
victim reported that a television, a cellular telephone, and money had been stolen.

       Following Detective Crews’s testimony, the State rested its case. Appellant did not
present any proof. The jury found appellant guilty of especially aggravated burglary, the
lesser included offense of facilitation of especially aggravated robbery, and especially

                                             -6-
aggravated kidnapping. Subsequently, the trial court reduced the especially aggravated
burglary conviction to aggravated burglary based on Tennessee Code Annotated section 39-
14-404(d).

       At appellant’s sentencing hearing, the State introduced the presentence report and two
arrest warrants. The State submitted that the arrest warrants were for pending cases and
showed that appellant was on bond in those cases when he committed the instant offenses.
The trial court found that the use of a deadly weapon enhancement factor applied to the
especially aggravated kidnapping conviction but not to the other two convictions. See Tenn.
Code Ann. § 40-35-114(9). The trial court also found that Tennessee Code Annotated
section 40-35-114(13)(I) applied because appellant committed an offense while incarcerated
for the instant offense.2 The trial court found that he had a history of criminal activity in
addition to that necessary to establish his range and that appellant was a leader in the offense.
Id. § 40-35-114(1), (2). The trial court sentenced appellant to twenty-three years for
especially aggravated kidnapping, ten years for facilitation of especially aggravated robbery,
and five years for aggravated burglary, with all sentences to be served concurrently.

                                             II. Analysis

                                  A. Sufficiency of the Evidence

        Appellant challenges the sufficiency of the evidence supporting his especially
aggravated kidnapping conviction. He does not contest the sufficiency of the evidence for
his other convictions. Specifically, he contends that the evidence did not support an
independent conviction for kidnapping under State v. White, 362 S.W.3d 559, 578 (Tenn.
2012). While not stated as such, his argument implies that the confinement of the victim was
incidental to the other offenses for which appellant was convicted, aggravated burglary and
facilitation of especially aggravated robbery. The State responds that the evidence was
sufficient.

       The standard for appellate review of a claim challenging the sufficiency of the State’s
evidence is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (citing Johnson
v. Louisiana, 406 U.S. 356, 362 (1972)); see Tenn. R. App. P. 13(e); State v. Davis, 354


       2
           We note that the trial court misapplied enhancement factor (13)(I) by basing it on an offense
committed after the instant offense. However, misapplication of an enhancement factor does not remove the
presumption of reasonableness from the sentencing determination. Bise, 380 S.W.3d at 709. Moreover,
appellant has not presented this issue on appeal, and it is therefore waived. Tenn. R. App. P. 36(a).

                                                  -7-
S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a claim of insufficient evidence, appellant
must demonstrate that no reasonable trier of fact could have found the essential elements of
the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319. This standard of
review is identical whether the conviction is predicated on direct or circumstantial evidence,
or a combination of both. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

        On appellate review, “‘we afford the prosecution the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences which may be drawn
therefrom.’” Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857 (Tenn.
2010)); State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage, 571 S.W.2d
832, 835 (Tenn. 1978). In a jury trial, questions involving the credibility of witnesses and
the weight and value to be given the evidence, as well as all factual disputes raised by the
evidence, are resolved by the jury as trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). This court presumes that the jury
has afforded the State all reasonable inferences from the evidence and resolved all conflicts
in the testimony in favor of the State; as such, we will not substitute our own inferences
drawn from the evidence for those drawn by the jury, nor will we re-weigh or re-evaluate the
evidence. Dorantes, 331 S.W.3d at 379; Cabbage, 571 S.W.2d at 835; see State v. Sheffield,
676 S.W.2d 542, 547 (Tenn. 1984). Because a jury conviction removes the presumption of
innocence that appellant enjoyed at trial and replaces it with one of guilt at the appellate
level, the burden of proof shifts from the State to the convicted appellant, who must
demonstrate to this court that the evidence is insufficient to support the jury’s findings.
Davis, 354 S.W.3d at 729 (citing State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011)).

      In White, the court addressed the application of the due process test to convictions for
kidnapping and an accompanying felony. The court held:

       the legislature did not intend for the kidnapping statutes to apply to the
       removal or confinement of a victim that is essentially incidental to an
       accompanying felony, such as rape or robbery. This inquiry, however, is a
       question for the jury after appropriate instructions, which appellate courts
       review under the sufficiency of the evidence standard as the due process
       safeguard.
362 S.W.3d at 562. The court concluded that our kidnapping offenses “evince a legislative
intent to punish as kidnapping only those instances in which the removal or confinement has
criminal significance above and beyond that necessary to consummate some underlying
offense, such as robbery or rape.” Id. at 577. The supreme court in White held that “trial
courts must ensure that juries return kidnapping convictions only in those instances in which

                                              -8-
the victim’s removal or confinement exceeds that which is necessary to accomplish the
accompanying felony.” Id. at 578. Our supreme court’s ruling in White emphasized that it
“does not articulate a new rule of constitutional law or retroactive application.” Id. However,
based on the facts of that case, the supreme court concluded that the “proof could be
interpreted in different ways and, therefore, the determination of whether the removal or
confinement of [the victim] constituted a substantial interference with her liberty was a
question of fact for the jury.” Id. at 579. According to the supreme court, a jury instruction
requiring a “determination of whether the removal or confinement is, in essence, incidental
to the accompanying felony or, in the alternative, is significant enough, standing alone, to
support a conviction” is needed to ensure constitutional due process is given to defendants
charged with kidnapping and an accompanying felony. Id. at 578.

       In White, the supreme court reviewed the jury charge in the trial and stated that, while
the instructions tracked statutory language, “they did not define the key element — the
substantial interference with the victim’s liberty — as requiring a finding by the jury that the
victim’s removal or confinement was not essentially incidental to the accompanying felony
offense.” Id. at 580. The court held that “[b]ecause the jury was not properly instructed on
the question of whether the victim’s removal or confinement was essentially incidental to an
accompanying felony, the Defendant is entitled to a new trial on the especially aggravated
kidnapping charge.” Id.

       In order to provide guidance to trial courts, the supreme court set out the following
instruction to be followed by the courts:

       To establish whether the defendant’s removal or confinement of the victim
       constituted a substantial interference with his or her liberty, the State must
       prove that the removal or confinement was to a greater degree than that
       necessary to commit the offense of [insert offense], which is the other offense
       charged in this case. In making this determination, you may consider all the
       relevant facts and circumstances of this case, including, but not limited to, the
       following factors:

       !      the nature and duration of the victim’s removal or confinement by the
              defendant;

       !      whether the removal or confinement occurred during the commission
              of the separate offense;

       !      whether the interference with the victim’s liberty was inherent in the
              nature of the separate offense;

                                              -9-
       !      whether the removal or confinement prevented the victim from
              summoning assistance, although the defendant need not have succeeded
              in preventing the victim from doing so;

       !      whether the removal or confinement reduced the defendant’s risk of
              detection, although the defendant need not have succeeded in this
              objective; and

       !      whether the removal or confinement created a significant danger or
              increased the victim’s risk of harm independent of that posed by the
              separate offense.

White, 362 S.W.3d at 580-81.

        In this case, appellant does not dispute that the jury was properly instructed according
to the pattern jury instruction adopted after White. Nevertheless, appellant contends that the
jury erred by finding sufficient proof to satisfy a conviction for especially aggravated
kidnapping independent of appellant’s other convictions for aggravated burglary and
facilitation of especially aggravated robbery. We disagree.

        Viewed in the light most favorable to the State, the proof at trial showed that appellant
entered the victim’s house with the intent to beat him, as shown by his statements prior to
arriving at the victim’s house and his carrying a baseball bat concealed in his pants into the
victim’s house. He struck the victim with the baseball bat three times, breaking five ribs and
causing a large laceration on the victim’s head. While no issue regarding serious bodily
injury has been presented on appeal, we note that based on Dr. Clark’s testimony and the
victim’s testimony, this element was clearly met. The victim testified that while he was on
the ground after being struck, he saw Ms. Houston, appellant’s sister, carrying the television
from his bedroom. Then, he was hogtied by appellant, possibly with Ms. Houston’s
assistance. The victim and Ms. Myrick both testified about how appellant tied the victim.
After he was tied, appellant and Mr. Twilley carried the victim to the bathroom, literally
throwing him inside. The victim freed himself after approximately thirty minutes and sought
help at that point. In the meantime, a bone fragment from his rib punctured his lung, causing
the lung to collapse and air to begin filling his chest cavity — a life-threatening condition
known as pneumothorax.

       Appellant argues in his brief that contradictions in the trial testimony regarding the
nature of appellant’s confinement rendered the evidence insufficient to support his
conviction. However, all factual disputes raised by the evidence are resolved by the jury as

                                              -10-
trier of fact, and the jury resolved the disputes against appellant. Bland, 958 S.W.2d at 659.
In our view, the evidence supports appellant’s conviction for especially aggravated
kidnapping. The victim’s confinement prevented him from summoning assistance
immediately, reduced appellant’s risk of detection by allowing him enough time to flee the
county, and increased the victim’s risk of harm considering the nature of his injuries. The
jury determined that the victim’s confinement was not incidental to the aggravated burglary
and facilitation of especially aggravated robbery, a determination well within the jury’s
province. See White, 362 S.W.3d at 579. Therefore, appellant is without relief as to this
issue.

                                         B. Sentencing

        On appeal, appellant challenges the sentence for his especially aggravated kidnapping
conviction. He argues that the trial court imposed an excessive sentence by applying an
enhancement factor that was an element of especially aggravated kidnapping and by failing
to following the sentencing guidelines, as shown by the inequality in sentencing between
appellant and his co-defendants. The State responds that the trial court properly sentenced
appellant.

        In determining an appropriate sentence, a trial court must consider the following
factors: (1) the evidence, if any, received at the trial and the sentencing hearing; (2) the
presentence report; (3) the principles of sentencing and arguments as to sentencing
alternatives; (4) the nature and characteristics of the criminal conduct involved; (5) evidence
and information offered by the parties on mitigating and enhancement factors; (6) any
statistical information provided by the administrative office of the courts as to sentencing
practices for similar offenses in Tennessee; (7) any statement the defendant makes on his
own behalf as to sentencing; and (8) the potential for rehabilitation. Tenn. Code Ann. §§ 40-
35-103(5), -113, -114, -210(b). In addition, “[t]he sentence imposed should be the least
severe measure necessary to achieve the purposes for which the sentence is imposed.” Tenn.
Code Ann. § 40-35-103(4).

       Pursuant to the 2005 amendments, the Sentencing Act abandoned the statutory
presumptive minimum sentence and rendered enhancement factors advisory only. See Tenn.
Code Ann. §§ 40-35-114, -210(c). The 2005 amendments set forth certain “advisory
sentencing guidelines” that are not binding on the trial court; however, the trial court must
nonetheless consider them. See id. § 40-35-210(c). Although the application of the factors
is advisory, a court shall consider “[e]vidence and information offered by the parties on the
mitigating and enhancement factors set out in §§ 40-35-113 and 40-35-114.” Id. § 40-35-
210(b)(5). The trial court must also place on the record “what enhancement or mitigating
factors were considered, if any, as well as the reasons for the sentence, in order to ensure fair

                                              -11-
and consistent sentencing.” Id. § 40-35-210(e). The weighing of mitigating and enhancing
factors is left to the sound discretion of the trial court. State v. Carter, 254 S.W.3d 335, 345
(Tenn. 2008). The burden of proving applicable mitigating factors rests upon appellant. State
v. Mark Moore, No. 03C01-9403-CR-00098, 1995 WL 548786, at *6 (Tenn. Crim. App.
Sept. 18, 1995). The trial court’s weighing of the various enhancement and mitigating
factors is not grounds for reversal under the revised Sentencing Act. Carter, 254 S.W.3d at
345 (citing State v. Devin Banks, No. W2005-02213-CCA-R3-DD, 2007 WL 1966039, at
*48 (Tenn. Crim. App. July 6, 2007), aff’d as corrected, 271 S.W.3d 90 (Tenn. 2008)).

        When an accused challenges the length and manner of service of a sentence, this court
reviews the trial court’s sentencing determination under an abuse of discretion standard
accompanied by a presumption of reasonableness. State v. Bise, 380 S.W.3d 682, 707 (Tenn.
2012). If a trial court misapplies an enhancing or mitigating factor in passing sentence, said
error will not remove the presumption of reasonableness from its sentencing determination.
Id. at 709. This court will uphold the trial court’s sentencing decision “so long as it is within
the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” Id. at 709-10. Moreover,
under such circumstances, appellate courts may not disturb the sentence even if we had
preferred a different result. See Carter, 254 S.W.3d at 346. The party challenging the
sentence imposed by the trial court has the burden of establishing that the sentence is
erroneous. Tenn. Code Ann. § 40-35-401, Sentencing Comm’n Cmts.; State v. Ashby, 823
S.W.2d 166, 169 (Tenn. 1991).

        In this case, appellant was subject to a sentence of fifteen to twenty-five years for his
especially aggravated kidnapping conviction, and the trial court, after applying four
enhancement factors, sentenced him to serve twenty-three years. See Tenn. Code Ann. § 40-
35-112(a)(1). Appellant contends that the trial court erred by applying one of the
enhancement factors — use of a deadly weapon, Tennessee Code Annotated section 40-35-
114(9) — when a deadly weapon was used to inflict the serious bodily injury upon which the
especially aggravated kidnapping was based. However, the indictment charging especially
aggravated kidnapping alleged that appellant committed especially aggravated kidnapping
by causing the victim to suffer “serious bodily injury,” not through use of a deadly weapon.
Tenn. Code Ann. § 39-13-305(a)(1), (a)(4). Therefore, use of a deadly weapon was not an
element of the charged offense, and the trial court did not err by applying enhancement factor
(9) to the charge of especially aggravated kidnapping.

       Regarding appellant’s contention that the trial court did not comply with the
sentencing guidelines based upon the inequality between appellant’s effective sentence and
his co-defendants’ sentences, appellant has not provided any support for his allegation. Even
if he had shown that his co-defendants were not sentenced to more than ten years, as he

                                              -12-
argues in his brief, appellant’s especially aggravated kidnapping conviction carried a
minimum sentence exposure of fifteen years. Moreover, the trial court properly found that
appellant was a leader in the commission of the offense. As such, additional enhancement
of his sentence was appropriate. We conclude that appellant has failed to show that the trial
court abused its discretion in its sentencing.

                                     CONCLUSION

      Based on the record, the applicable law, and the briefs of the parties, we affirm the
judgments of the trial court.


                                                   _________________________________
                                                   ROGER A. PAGE, JUDGE




                                            -13-